Case: 12-40603       Document: 00512146930         Page: 1     Date Filed: 02/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 19, 2013
                                     No. 12-40603
                                   c/w No. 12-40604                        Lyle W. Cayce
                                  Conference Calendar                           Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN ANTONIO GRACIA-MONTELONGO,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:09-CR-226-1
                             USDC No. 1:11-CR-945-1


Before KING, CLEMENT, and HAYNES, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Juan Antonio Gracia-
Montelongo has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Gracia-Montelongo has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected therein.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40603    Document: 00512146930    Page: 2   Date Filed: 02/19/2013

                                No. 12-40603
                              c/w No. 12-40604

We concur with counsel’s assessment that the appeals present no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




                                      2